         Case 1:20-cv-05441-KPF Document 248 Filed 01/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Uniformed Fire Officers Association, et al.,              Case No. 1:20-cv-05441-KPF
                   Petitioners/Plaintiffs,
               -against-
Bill de Blasio, in his official capacity as Mayor of
the City of New York, et al.,
                   Respondents/Defendants
               -against-
Communities United for Police Reform,
                   Intervenor-
                   Respondent/Defendant.


               DECLARATION OF MARGARET WHEELER-FROTHINGHAM
            IN SUPPORT OF MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       I, Margaret Wheeler-Frothingham, declare under penalty of perjury, pursuant to 28

U.S.C. § 1746, as follows:

       1.      I am a Senior Associate at the law firm of Orrick, Herrington, and Sutcliffe LLP

(“Orrick”). I submit this declaration in support of my motion to withdraw as counsel of record

for Intervenor-Respondent/Defendant Communities United for Police Reform.

       2.      The reason for my withdrawal is that as of January 12, 2020, I will have ended my

employment with Orrick, which continues to represent Intervenor-Respondent/Defendant in this

action. Intervenor-Respondent/Defendant will continue to be represented in this action by Alex

V. Chachkes, Rene Kathawala, and Christopher J. Cariello of Orrick and Baher Azmy and

Darius Charney of Center for Constitutional Rights (“CCR”).

       3.      I am not asserting a retaining or charging lien in connection with this action.

       4.      Accordingly, my withdrawal will not cause or result in any delay or prejudice

given the ongoing representation Intervenor-Respondent/Defendant by Alex V. Chachkes, Rene
        Case 1:20-cv-05441-KPF Document 248 Filed 01/12/21 Page 2 of 2




Kathawala, and Christopher J. Cariello of Orrick or Baher Azmy and Darius Charney of CCR.



       I declare under penalty of perjury that the foregoing is true and correct.




Dated: New York, New York
       January 12, 2021



                                                    ________________________
                                                    Margaret Wheeler-Frothingham
